DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 2/28/2022 has been received and entered into the application file.  

Updated Claim Interpretation
	Independent claims 1 and 12 are directed to methods for generating extracellular vesicle (EVs) educated macrophage or EV educated monocytes, respectively, comprising:
isolating EVs from a mesenchymal stem cell previously exposed to 800- 1200 ng/mL LPS, and then 
co-culturing a CD14+ cell with the EVs [isolated from the mesenchymal stromal cells previously exposed to the LPS] in vitro until the CD14+ cell acquires an anti-inflammatory macrophage or monocyte phenotype, respectively.  
The term “extracellular vesicle (EV)” is defined in the specification as referring to both exosomes and micro-vesicles (See ¶0047).  The independent method claims require isolation of EVs, thus co-culture of CD14+ cells with mesenchymal stromal cells that have previously been exposed to LPS will not read on the method(s). 
Independent claims 7 and 18 are written as product-by-process claims.  Product-by-process claims are considered only in so far as the process of production affects the final structure of the product.  Thus, the cells of claims 7 and 18 must have the phenotype imparted by the product-by-process limitations as well as the specific phenotype recited by each respectively claim.  
Applicants provide comparison between macrophages and monocytes ‘educated by’ (i.e. co-cultured with) EVs derived from LPS-primed MSCs (referred to in the instant specification as “LPS-EEMs” or “LPS-EEMos”, respectively) and macrophages and monocytes educated by EVs from non-LPS-primed MSCs (referred to in the instant specification as simply “EEMs” or “EEMos”, respectively).  At least Fig. 3A and Table 4 support that LPS-EEMs differ from EEMs.  At least Fig. 5A and 5B support that LPS-EEMos differ from EEMos.  These same figures and tables support that macrophages educated by EVs derived from MSCs primed with high versus low concentrations of LPS cause a material change in the phenotype of LPS-EEMs and LPS-EEMos.  This supports that mesenchymal stem cells) does impart specific structural limitations to the claimed cells. 
There is no data provided regarding phenotype of macrophages and monocytes educated with EVs derived from LPS-primed fibroblasts, nor comparison of such to macrophages and monocytes educated with EVs derived from non-LPS primed fibroblasts.  

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1-5, 8, 10, 12-16 and 19 under 35 USC 102(a)(1) over Ti et al, evidenced by Aldo et al:
	Applicants have entered the limitation of claims 6 and 17 into claims 1 and 12, respectively.  Ti et al does not teach using this high of a dosage of LPS.  Furthermore, the instant specification evidences that different concentrations of LPS have different effects on the exosomes, and this leads to different effects on the monocytes/macrophages (See Fig. 3 and Table 4 of instant application, comparing “low” vs “high” LPS concentrations).  Thus the concentration of LPS is critical, and cannot be considered obvious over the concentration used by Ti et al.  The rejection is withdrawn. 

RE: Rejection of claims 1-7, 9-18 and 20 under 35 USC 112(a):
	The claim scope has been narrowed from “mesenchymal stromal cell” (which encompassed MSCs and fibroblasts) to just “mesenchymal stem cells”.  The rejection is withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sarah Fendrick on 3/3/2022.
The application has been amended as follows: 
In claim 18, line 2, the text “claim 1” is replaced with the text --claim 12--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633